
	

113 HR 4921 IH: To provide for the revision of certification requirements for the labeling of certain electronic products under the Energy Star program.
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4921
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Womack (for himself, Mr. Kinzinger of Illinois, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for the revision of certification requirements for the labeling of certain electronic
			 products under the Energy Star program.
	
	
		1.Third-party certification under Energy Star programSection 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) is amended by adding at
			 the end the following:
			
				(e)Third-Party certification
					(1)In generalSubject to paragraph (2), not later than 180 days after the date of enactment of this subsection,
			 the Administrator shall revise the certification requirements for the
			 labeling of consumer, home, and office electronic products for program
			 partners that have complied with all requirements of the Energy Star
			 program for a period of at least 18 months.
					(2)AdministrationIn the case of a program partner described in paragraph (1), the new requirements under paragraph
			 (1)—
						(A)shall not require third-party certification for a product to be listed; but
						(B)may require that test data and other product information be submitted to facilitate product listing
			 and performance verification for a sample of products.
						(3)Third partiesNothing in this subsection prevents the Administrator from using third parties in the course of the
			 administration of the Energy Star program.
					(4)Termination
						(A)In generalSubject to subparagraph (B), an exemption from third-party certification provided to a program
			 partner under paragraph (1) shall terminate if the program partner is
			 found to have violated program requirements with respect to at least 2
			 separate models during a 2-year period.
						(B)ResumptionA termination for a program partner under subparagraph (A) shall cease if the program partner
			 complies with all Energy Star program requirements for a period of at
			 least 3 years..
		
